Citation Nr: 0325075	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for generalized arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran had military service from October 1951 until 
September 1955.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1998 
rating decision of the Regional Office (RO) in St. 
Petersburg, Florida, which declined to reopen the claim of 
service connection for body-wide arthritis.  By a decision 
entered in August 2000, the Board reopened the claim of 
service connection for body-wide arthritis to be decided de 
novo.  The case was remanded for further development at that 
time, as well as in June 2001.  The case has since been 
returned to the undersigned Member of the Board for further 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran received extensive treatment and work-up 
during active duty for symptoms diagnosed as rheumatoid 
arthritis, and there is credible lay evidence to show that he 
continued to experience similar symptomatology after 
separation from service.

3.  The record contains competent medical opinion that the 
veteran's current generalized arthritis is related to 
symptoms in service diagnosed as rheumatic arthritis.




CONCLUSION OF LAW

Generalized arthritis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002);38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was treated in service for 
generalized joint pain diagnosed as arthritis, and now has 
arthritis of multiple joints which is etiologically thereto 
for which service connection should be granted.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2003)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issue on appeal, it is found 
that the new legal authority does not prevent the Board from 
rendering a decision on this issue, as all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  In addition, although the regulation 
under which the Board undertook further development of the 
evidence has been invalidated, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 
2003), it is pointed out that this decision is a complete 
grant of the benefit sought on appeal for service connection 
generalized arthritis, and therefore cannot be deemed to 
violate the appellant's right to due process of law.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Factual background

The veteran's service medical records reflect that he was 
seen in orthopedic consultation in April 1954 for complaints 
of pain in the knees, cervical vertebrae, hands, elbows, and 
neck of approximately one year's' duration.  It was noted 
that there was no history of trauma.  Following examination, 
it was recorded that there was no abnormality from an 
orthopedic standpoint, and that the veteran's complaints 
appeared to be a more generalized process more properly 
evaluated by an internist.  Upon subsequent evaluation, it 
was reported that pain and stiffness of the joints were 
brought on by cold damp weather, particularly sudden changes.  
It was the examiner's opinion that the appellant's symptoms 
were most likely a rheumatoid arthritis, and were likely 
acute at the present.  The veteran was admitted and was 
placed on bed rest and continued to have pain in the neck and 
elbows.  He underwent diagnostic work-up which included X-
rays that were negative for pathology.  It was noted that in 
spite of negative X-rays, and only a physical sign of 
moderate fusiform swelling of the fingers, it was felt that 
his symptoms represented a chronic low-grade rheumatoid 
arthritis.  It was recorded that the veteran would be 
transferred to the continental U.S. for further treatment and 
disposition.  The service medical records contain no further 
information in this regard.  Upon examination in September 
1955 for release from active duty, the lower extremities, 
spine, and other musculoskeletal system were evaluated as 
normal.

The veteran was admitted to a VA facility in September 1958 
for complaints not pertinent to this appeal and stated that 
he had some arthritis in service all over his body and still 
had it.  He related that he had some stiffness in the thighs, 
knees, and hips most of the time, but more so during the past 
three months.  Because of such complaints, radiological 
studies of the neck, knees, and feet were performed but were 
read as negative.  It was recorded that no arthritis was 
present.

The report of a private bone scan obtained in April 1996 was 
received; the results of which were interpreted as showing 
probable arthritic changes accounting for increased uptake at 
the shoulders, wrists and knees, and moderately increased 
uptake at the right hip joint consistent with severe 
arthritic changes demonstrated on plain films.  
Ziad Shahla, M.D., wrote in November 2000 that after 
reviewing the veteran's medical history, there was evidence 
of arthralgia/rheumatoid arthritis which was evident in the 
service medical records in 1954 and that the veteran 
currently had end-stage arthritis.  It was noted that joint 
replacement had been performed, but that the veteran was 
still having problems with his knees, and was permanently 
disabled due to severe osteoarthritis and rheumatoid 
arthritis in both hips and knees.

VA outpatient clinic notes dated in 2000 show that the 
veteran was treated for severe bilateral hip arthritis, and 
that he underwent right total knee replacement in March of 
that year followed by incision and drainage of an abscess in 
June after the wound became infected.  

Statements dated in August 2001 were received from some of 
the veteran's family members and an acquaintance who attested 
to their knowledge of his continuing symptoms of joint pain 
in the years immediately after service and thereafter.  

The veteran underwent VA examination in November 2002 wherein 
his service clinical history was recounted, as well as his 
medical course over the years, including the right hip 
surgery.  It was noted that he had also had pain in both 
knees and ankles, wrists, hand, elbows and shoulders, and 
currently took a lot of aspirin for pain.  Following physical 
examination, the examiner stated that the veteran had 
generalized arthritis, the etiology of which was not clear, 
although it was observed that the arthritis had started 
following a febrile illness while he was on active duty.  

Legal Analysis

The evidence in this instance reflects that the appellant 
sought treatment for complaints of generalized joint pain 
during active duty in April 1954 for which no significant 
objective findings were shown on physical examination or X-
ray.  However, a diagnosis of rheumatic arthritis was 
rendered, and it was indicated that he had been having such 
symptoms for the past year and a half.  It is observed that 
while the post service record does not reflect continuing 
treatment for joint-related symptoms, it is shown that when 
the veteran was hospitalized in 1958, he said that he had 
continued to experience generalized joint pain since service.  
It was found at that time that no arthritis was present based 
on the lack of any objective findings.  

The Board observes that the record is silent for further 
treatment in this regard, but that the veteran and his 
affiants have submitted statements in the record attesting to 
persisting multiple joint pain over the years.  His private 
physician, Dr. Shahla, wrote in November 2000 that there was 
evidence of arthralgia/arthritis since at least 1954 when the 
veteran was in service, and that he currently had a severe 
arthritic disease process.  When examined by the VA in 
November 2002, the examiner stated that while the etiology of 
the appellant's arthritis was not clear, it was noted that 
the onset of such had been after a febrile illness in 
service.  

It is the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The Board finds in this instance that while 
clinical evidence of continuity of the in-service multiple 
joint pain symptomatology is not established between the 1958 
hospitalization and the 1990s, there is credible lay evidence 
that the symptoms continued.  Moreover, there is competent 
medical evidence of record which substantially supports an 
etiological relationship between service and current 
generalized arthritis.  In this case, two examiners have 
reported that the record was reviewed, and have indicated 
that current arthritis is related to an arthritic process 
which first became manifest in service.  The Board finds that 
these opinions are credible and probative, and resolves any 
benefit of the doubt in favor of the appellant by finding 
that generalized arthritis is of service onset.  Accordingly, 
service connection for generalized arthritis is granted.

ORDER

Service connection for generalized arthritis is granted.  


                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


	


